            Case 1:18-cv-00262-PB Document 13 Filed 02/08/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


R. ALEXANDER ACOSTA, Secretary of Labor,  )
                                          )
        Plaintiff,                        )
                                          )
    v.                                    ) No. 18-cv-262-PB
                                          )
LOCAL 1400, COMMUNICATIONS WORKERS )
OF AMERICA, AFL-CIO,                      )
                                          )
        Defendant.                        )
__________________________________________)

                       NOTICE REGARDING DISCOVERY DEADLINES
                            POST GOVERNMENT SHUTDOWN

         Be advised that the parties to this action have reviewed the Rule 26(f) discovery plan

previously adopted in this case, DN 9, and agree that the current deadlines may remain in effect.

An amended discovery plan is not required.

                                                  Respectfully submitted,

DEFENDANT LOCAL 1400                              SCOTT W. MURRAY
                                                  United States Attorney

By: /s/ Paul F. Kelly                             By: /s/ Terry L. Ollila
Paul F. Kelly, Esquire                            Terry L. Ollila
Pro Hac Vice                                      Assistant U.S. Attorney
James A.W. Shaw                                   MA Bar No. 560603
NH Bar No. 266358                                 53 Pleasant Street, 4th Floor
Segal Rotman, LLP                                 Concord, NH 03301
33 Harrison Avenue, 7th Floor                     (603) 225-1552
Boston, MA 02111                                  terry.ollila@usdoj.gov
(617) 603-1432
pkelly@segalroitman.com
jshaw@segalroitman.com


Dated:    February 8, 2019                        Dated:   February 8, 2019
          Case 1:18-cv-00262-PB Document 13 Filed 02/08/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE


        I hereby certify that on 8th day of February, 2019, a copy of the above Notice was served
via the ECF System on all counsel of record.


                                                     /s/ Terry L. Ollila
                                                    Terry L. Ollila, AUSA
